FILED
                             NOT FOR PUBLICATION                             APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARSHAN SINGH,                                   No. 09-72477

               Petitioner,                       Agency No. A077-843-798

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Darshan Singh, a native and citizen of India, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over six years after the BIA’s final order, see

8 C.F.R. § 1003.2(c)(2), and Singh failed to present sufficient evidence of changed

circumstances in India to qualify for the regulatory exception to the time limit for

filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597

F.3d 983, 987 (9th Cir. 2010) (newly submitted evidence must be “qualitatively

different” from the evidence presented at the prior hearing); Toufighi, 538 F.3d at

994-97 (evidence was irrelevant in light of prior adverse credibility determination).

      PETITION FOR REVIEW DENIED.




                                           2                                   09-72477